Exhibit 10.1

MONOLITHIC POWER SYSTEMS, INC.

2006 EMPLOYEE BONUS PLAN

1. EFFECTIVE DATE; PURPOSE OF THE PLAN

1.1 Effective Date. Monolithic Power Systems, Inc. and its wholly-owned
subsidiaries (the “Company”) adopted the 2006 Employee Bonus Plan (the “Plan”)
effective for fiscal year 2006.

1.2 Purpose. The purpose of the Plan is to increase stockholder value and
promote the success of the Company by ensuring that the efforts of key employees
are aligned with Company strategy and vision. By providing incentive
compensation for key employees, the Plan will enable the Company to attract,
retain and reward critical skills and high performing employees, thereby
leveraging and sustaining the Company’s competitive advantages.

2. ADMINISTRATION OF THE PLAN

2.1 Administrator. The Plan will be administered by the Company’s Board of
Directors (the “Board,” and the “Plan Administrator”); provided, however, that
the Board may delegate to any officer or officers of the Company the
responsibility (in whole or in part) for Plan administration.

2.2 Powers of the Administrator. The interpretation and construction of the Plan
and the adoption of rules and regulations for administering the Plan will be
made by the Plan Administrator. The Plan Administrator will have all powers and
discretion necessary or appropriate to administer the Plan and to control its
operation, including, but not limited to, the power to (1) determine which
employees will be granted bonuses, (2) prescribe the applicable period, terms
and conditions of bonuses, (3) interpret the Plan and the bonuses, (4) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (5) interpret, amend or revoke any such rules;
provided, however, that any and all decisions with regard to the participation
of executive officers in the Plan shall be made by the Compensation Committee of
the Board, which shall communicate such decisions to the Board on a regular
basis. Decisions of the Plan Administrator and the Compensation Committee will
be final and binding on all parties who have an interest in the Plan.

2.3 Modification, Suspension and Termination. The Company reserves the right to
modify, amend, suspend or terminate the Plan at any time and for any reason. The
amendment, suspension or termination of the Plan will not, without the consent
of any participant, alter or impair any rights or obligations under any bonus
already earned. No bonus may be awarded during any period of suspension or after
termination of the Plan.

3. DETERMINATION OF PARTICIPANTS

3.1 Eligible Individuals. An individual employed by the Company who has been
notified by the Company’s Human Resources department will be eligible to
participate in the Plan. Notwithstanding the foregoing, an individual may not be
eligible to participate in the Plan if the individual is on another incentive
compensation plan (including, but not limited to, a Company sales commission
plan). Individuals designated as participants will be referred to as
“Participants.”

3.2 Termination of Employee Status. For purposes of the Plan, and unless
otherwise determined by the Plan Administrator at its discretion, an individual
will be considered an employee for so long as such individual remains employed,
on a full-time basis by the Company.



--------------------------------------------------------------------------------

4. DETERMINATION OF AWARDS

4.1 Amount of Target Bonus. The Plan Administrator will determine each
Participant’s target bonus; provided, however, that the total amount of all
target bonuses may be exceeded by an amount determined by the Plan
Administrator; provided further, however, that the Compensation Committee will
determine the target bonus (or any amount by which it may be exceeded) of any
Participant that is also an executive officer of the Company. The Plan
Administrator and Compensation Committee may also impose caps on total or target
bonuses as they deem appropriate.

4.2 Performance Goals. A portion (as determined by Plan Administrator) of a
target bonus will be earned by achieving individual or team goals (the
“Individual Performance Portion”). The remaining portion of a target bonus will
be earned if the Company meets Company-specific performance objectives (the
“Company Performance Portion”). The allocation of the target bonus among the
Individual Performance Portion and Company Performance Portion may be
established by the Plan Administrator (and as appropriate for executive officers
by the Compensation Committee) for all eligible Participants or individually for
certain Participants.

(a) Individual Performance Portion. Every Participant will develop and establish
goals (quarterly, bi-annually or annually as determined by the management,
Compensation Committee and the Plan Administrator, as appropriate) in
conjunction with the Participant’s manager. The rating of such goals will be
established by the Plan Administrator and the Compensation Committee.

(b) Company Performance Portion. Annual or semi-annual Company goals, based on
revenue and non-GAAP Operating Income (defined as GAAP Operating Income less
stock compensation expense) and other criteria as may be defined and determined
by the Plan Administrator will be set by the Plan Administrator. Company goals
and corporate achievement components may be amended or modified at any time by
the Plan Administrator with input from the Compensation Committee.

5. PAYMENT OF AWARDS

5.1 Individual Performance Portion. The Individual Performance Portion of a
target bonus will be earned on a semi-annual basis, based on the Participant’s
achievement of his or her specified goals and the weightings assigned to each
goal. A Participant may be entitled to payments in excess of target bonus.

5.2 Company Performance Portion. The Company Performance Portion of a target
bonus will be earned on an annual or semi-annual basis, subject to the Company
meeting the performance criteria established by the Plan Administrator pursuant
to Section 4.2(b). A Participant may be entitled to payments in excess of target
bonus amounts if the Company’s performance exceeds targets.

5.3 Pro-Rata Eligibility. Except as otherwise determined by the Plan
Administrator, individuals who become eligible during a bi-annual review period
are eligible to receive a prorated amount of their bonus based upon their length
of service during the review period, provided that in order to receive any such
bonus under the Plan such eligible individuals must be employed at the time of
the bonus payment.

5.4 Timing and Form of Payment. Bonuses will be paid as soon as administratively
practicable after the end of the applicable period. A Participant must be
employed on the last day of the applicable period to receive a payment. Payment
will be made by payroll check, and will be subject to applicable federal, state
and local tax withholding. Notwithstanding anything in the Plan to the contrary,
the Plan Administrator, in its sole discretion, may decide at any time and for
any reason, on a per-Participant basis, that bonuses may be reduced or no
bonuses will be paid.



--------------------------------------------------------------------------------

6. GENERAL PROVISIONS

6.1 Funding Obligations. No amounts awarded or accrued under this Plan will
actually be funded, set aside or otherwise segregated prior to payment. The
obligation to pay bonuses will at all times be an unfunded and unsecured
obligation of the Company. Participants will have the status of general
creditors and may look solely to the general assets of the Company for the
payment of their bonuses.

6.2 Transferability. No Participant will have the right to alienate, pledge or
encumber his or her interest in this Plan, and such interest will not (to the
extent permitted by law) be subject in any way to the claims of the
Participant’s creditors or to attachment, execution or other process of law.

6.3 Beneficiaries. A Participant may designate a beneficiary to receive any
bonuses earned up to the time of death. If such designation is not made, the
beneficiary named for regular employee benefit plans will be deemed to be the
name beneficiary.

6.4 Continuing Employment Status. Neither the action of the Company in
establishing the Plan, nor any action taken under the Plan by the Plan
Administrator, nor any provision of the Plan itself will be construed to grant
any Participant the right to remain in the employ of the Company for any period
of specific duration. Each eligible employee will remain an “at-will” employee,
which means that either such eligible employee or the Company may terminate the
employment relationship at any time for any reason, with or without cause.

6.5 Integration. The Plan will be the full and complete agreement between the
eligible employees and the Company on the terms described herein.

6.6 Validity. In the event any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

6.7 Applicable Law. The granting of bonuses under the Plan will be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. The
Plan and all bonuses will be construed in accordance with and governed by the
laws of the State of California, without regard to the conflict of law
provisions.